“x’lsr~ ATT~RNEP          GENERAL
                     QF   TEXAS




Mr. John L. Scott, Jr.       Opinion No. C- 24
County Attorney
Oldham County                Re:   Sale, at public sale, of real
Vega, Texas                        estate purchased by a taxing
                                   unit at delinquent ad valorem
                                   tax foreclosure sale for less
                                   than its adjudged value with-
                                   out consent of the other taxing
                                   units for whom it also holds
Dear Mr. Scott:                    title.

        You ask whether the City of Vega, Texas was authorized
to sell certain lots, at public sale, which it had purchased at
sale pursuant to judgment for delinquent ad valorem taxes,for
less than its adjudged value , without the consent of the other
taxing units.
        You have furnished us the following relevant facts. The
City of Vega purchased these lots for itself and the other taxing
units who also recovered judgment for their taxes in the suit.
The amount paid was the adjudged value stated in the judgment.
Subsequently, the city sold the property at public sale, within
the redemption period, for a sum substantially less than the
adjudged value stated In the judgment and without the consent
of the other taxing units. All proceedings purport to follow
the provisions of Article 73&b of Vernon's Civil Statutes of
Texas.
        Our answer is thatthe City of Vega Is authorized by
Section 9 of Article 73&b to sell the property at any time,at
public sale, without the consent of the other taxing units, Er
less than its adjudged value.
        The relevant portion of Section 9 immediately prior to
its last amendment in 1947 read as follows:
              II
               . . . and such property shall not be
           sold by the taxing unit purchasing same
           for less than the adjudged value thereof
           or the amount of the judgments against
           the property in said suit, whichever Is
           lower, without the written consent of all
           taxing units which In said judgment have

                            -96-
Mr. John L. Scott, Jr., Page 2 (No. C-24 )


           been found to have tax liens against
           such property; . . ."
        Both the amendment of 1947 and this Section 9 as It
existed at the time of such amendment authorize
six months after the redemption period expires upon
                                                @-F reques of
x   taxing unit which had obtained a judgment In the tax fore-
closure suit.
        Prior to the 1947 amendment the land could not be sold
at any time prior to six months after expiration of the redemp-
tion period at either private or public sale for an amount less
than its adjudged value or the amount of the judgment, whichever
was lower, without the written consent of all taxing units who
were parties to the judgment of foreclosure. The redemption
period was two years from the date of the foreclosure sale.
Under the 1947 amendment the redemption period is two years
from the date of the filing for record of the purchaser's deed.
        In order to expedite sales of the property prior to
this two-year and six-month span of time the 1947 amendment
added the following new provision:
              0      The taxing unit may sell and
           convey'said property so purchased by it,
           or which has heretofore been purchased
           in the name of any officer thereof, at
           any time In any manner determined to be
           most advantageous to said taxing unit or
           units either at public or private sale,
           subject to any then existing right of
           redemption; . . ."
        The amendment further changed the requirement for
written consent of all taxing units to sales for less than the
adjudged value, or of the judgment, so as to apply only to pri-
vate sales. This provision now reads:
              11
               . . . but such property shall not be
           sold by the taxing unit purchasing the
           same, at private sale, for less than the
           adjudged value thereof, If any, as established
           in the tax judgment, or the total amount for
           which such judgment was rendered against the
           property in said suit, whichever is lower,
           without the written consent of all taxing
           units which in said judgment shall have
           been found to have tax liens against said
           property. . . .' (Underscoring added)


                             -9-i-
Mr. John L. Scott, Jr., Page 3 (No. C-24 )


        These changes authorized the City of Vega to sell the
property at any time at public sale for less than the adjudged
value thereof, without the consent of the other taxing units.


                        SUMMARY

                 A taxing unit may sell real estate which
         it purchased at delinquent ad valorem tax fore-
         closure sale at any time at public sale and for
         less than the adjudged value of the property
         without consent of the other taxing units for
         whom It also holds title.
                             Very truly yours,
                             WAGGONER CARR
                             Attorney General of Texas


                             By:


WEA:pw
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
F. R. Booth
Jerry Brock
Howard Fender
Joe R. Long
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                             -98-